Citation Nr: 0003458	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  97-33 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for the service-connected 
anxiety disorder, currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1960 to June 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating action of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied, inter 
alia, the veteran's claim for an increased rating for the 
service-connected anxiety disorder, evaluated as 30 percent 
disabling.  The veteran submitted a notice of disagreement 
(NOD) in August 1997, limiting his disagreement to the rating 
for the service-connected psychiatric disorder.  The RO 
issued a statement of the case (SOC) in October 1997, 
referencing that issue only.  The veteran's substantive 
appeal was received in November 1997.  By a June 1999 rating 
decision, the RO increased the rating for the service-
connected anxiety disorder to the current level of 50 
percent, effective from November 8, 1996.

By a June 1999 rating action, the RO denied a claim of 
service connection for Parkinson's disease, as secondary to 
the service-connected anxiety disorder.  Although the 
veteran's representative presented argument on that issue in 
an October 1999 Informal Hearing Presentation, that issue is 
not presently before the Board.  This matter is referred to 
the RO to clarify whether the representative wishes to file a 
notice of disagreement on the issue of secondary service 
connection for Parkinson's disease.

In a February 1998 statement, the veteran's representative 
submitted a claim for an increased rating for service-
connected gastroduodenitis; however, to date, the RO has 
taken no action on the claim.  In another statement submitted 
in February 1998, the veteran's representative referred to 
additional evidence which could be used in "reconsidering" 
the issue of whether new and material evidence had been 
submitted to reopen a previously denied claim of service 
connection for blackout spells.  The RO did not take any 
action with regard to that claim.  Thus, the Board refers the 
issues of increased rating for the service-connected 
gastroduodenitis and whether new and material evidence has 
been submitted to reopen a claim of service connection for 
blackouts to the RO for appropriate action.  


REMAND

In August 1999, the veteran's appeal was forwarded to the 
Board.  In November 1999, the Board received additional 
medical evidence concerning the veteran's service-connected 
anxiety disorder.  The evidence was not accompanied by a 
waiver of RO consideration and must be referred to the RO for 
initial consideration.  See 38 C.F.R. § 20.1304(c) (1999).  

The veteran contends that his service-connected anxiety 
disorder is more severe than the current rating indicates.  
The United States Court of Appeals for Veterans Claims has 
held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Inasmuch as the veteran has submitted a well-grounded claim, 
VA is obligated to assist him in the development of that 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  

The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
medical evidence of record includes the report of a January 
1997 VA psychiatric examination and recent treatment records.  
While the case is on remand, any additional treatment notes 
and a current rating examination should be obtained.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for his 
service-connected anxiety disorder since 
1998.  After securing the necessary 
release, the RO should attempt to obtain 
copies of all records from the identified 
treatment sources.

2.  The veteran should be afforded a VA 
psychiatric examination to evaluate the 
severity of the service-connected anxiety 
disorder.  The claims folder should be 
made available to the examiner for review 
and all indicated testing should be 
conducted.  Based on the examination and 
study of the case, the examiner should 
enter a complete multiaxial evaluation, 
including a score of the Global 
Assessment of Functioning scale of Axis 
V, along with an explanation of the 
significance of the assigned score.  A 
complete rationale for all opinions 
expressed must be provided.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  
Thereafter, the RO should again review 
the veteran's claim, to specifically 
include consideration of all evidence 
added to the file since the June 1999 
supplemental statement of the case.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case which addresses all 
evidence of record and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


